Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 12/15/ 2021 is acknowledged and entered. 
Claims 14 and 20-28 are pending. Claims 14 and 20 were examined before. Claims 21-28  are withdrawn. Applicants on 12/15/21 perfected the deposit requirement of the strain.

Claims 21 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   14, 20 and claims 21  as set forth in the Office action mailed on, 7/29/2021 is hereby withdrawn and claims 21 are hereby rejoined with claims  14, 20 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Stefan Knirr on 02/21/2022, an agreement was reached to submit TD and to rejoin claims 21 and cancel claims 22-28 to place the application in condition for allowance.
Claims 14 and 20-21 are allowed.
	

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new recombinant strain having lactic-acid-producing ability, in which a g24423 gene encoding ADH (alcohol dehydrogenase) is deleted or attenuated from an acid- resistant yeast YBC strain (KCTC13508BP) and a gene encoding a lactate dehydrogenase (LDH) encoding the amino acid sequence of SEQ ID NO: 1 is introduced into the YBC strain (KCTC13508BP) so that expression of the gene encoding LDH is regulated by a promoter comprising the nucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 4. 
Prior art does not anticipates or suggest recombinant strain having lactic-acid-producing ability, in which a g24423 gene encoding ADH (alcohol dehydrogenase) is deleted or attenuated from an acid- resistant yeast YBC strain (KCTC13508BP) and a gene encoding a lactate dehydrogenase (LDH) encoding the amino acid sequence of SEQ ID NO: 1 is introduced into the YBC strain (KCTC13508BP) so that expression of the gene encoding LDH is regulated by a promoter comprising the nucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 4
. 


The filing of Terminal Disclaimers over US Patent Application NO: 17/047805 obviated all possible double patenting issues. The terminal disclaimers filed on 2/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent Application NO: 17/047805 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims 14 and 20-21 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652